Affirmed and Memorandum Opinion filed May 24, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00564-CR
                                    ____________

                     LARRY DERNELL CHAMPION, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                        On Appeal from the 10th District Court
                              Galveston County, Texas
                          Trial Court Cause No. 09CR3425



                      MEMORANDUM                     OPINION

       A jury convicted appellant of aggravated robbery. Appellant entered a plea of true
to the enhancement paragraph and the trial court sentenced appellant to confinement for
twenty-five years in the Institutional Division of the Texas Department of Criminal Justice.
Appellant filed a notice of appeal.

       Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirement of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced. See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised of the
right to examine the appellate record and file a pro se response. See Stafford v. State, 813
S.W.2d 503, 510 (Tex. Crim. App. 1991). At appellant’s request, the record was provided
to him. Appellant filed a pro se response to counsel’s brief.

       We have carefully reviewed the record, counsel’s brief, and appellant’s response,
and agree the appeal is wholly frivolous and without merit. Further, we find no reversible
error in the record. A discussion of the brief would add nothing to the jurisprudence of the
state. We are not to address the merits of each claim raised in an Anders brief or a pro se
response when we have determined there are no arguable grounds for review. See Bledsoe
v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005).

       Accordingly, the judgment of the trial court is affirmed.



                                          PER CURIAM



Panel consists of Justices Boyce, Christopher, and Jamison.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                             2